OPINION — AG — ** MILITARY SECURITY GUARD — BASIC TRAINING — CERTIFICATION ** (1) MILITARY SECURITY GUARDS, APPOINTED PURSUANT TO 44 Ohio St. 230 [44-230], ARE PEACE OFFICERS, AS DEFINED IN 70 Ohio St. 3311 [70-3311](D)(5) AND ARE REQUIRED SATISFACTORILY TO COMPLETE BASIC POLICE TRAINING COURSE, OFFERED OR APPROVED BY THE COUNCIL ON LAW ENFORCEMENT EDUCATION AND TRAINING AS REQUIRED BY 70 Ohio St. 3311 [70-3311](D)(3). (2) MILITARY SECURITY GUARDS, APPOINTED PURSUANT TO 44 Ohio St. 230 [44-230] MUST SUCCESSFULLY COMPLETE A BASIC POLICE TRAINING COURSE WITHIN ONE YEAR OF THEIR DATE OF APPOINTMENT, OR FORFEIT THEIR POSITION, UNLESS CLEET, IN ITS DISCRETION, FOR GOOD CAUSE, EXTENDS SUCH TIME REQUIREMENT, PURSUANT TO 70 Ohio St. 3311 [70-3311](D)(3). (3) MILITARY SECURITY GUARDS, APPOINTED PURSUANT TO 44 Ohio St. 230 [44-230] HAVE THE AUTHORITY TO PROTECT THE PROPERTY AND EQUIPMENT OF THE OKLAHOMA NATIONAL GUARD WHEREVER SUCH PROPERTY OR EQUIPMENT MAY BE LOCATED IN THE STATE OF OKLAHOMA, INCLUDING WHEN TRANSPORTED OVER PUBLIC ROADS OR LOCATED ON TEMPORARY MILITARY SITES. (NATIONAL GUARD, EDUCATION, CERTIFICATION, "PEACE OFFICER", TRAINING COURSES) CITE: 29 Ohio St. 252 [29-252](H), 44 Ohio St. 230 [44-230](A), 70 Ohio St. 3311 [70-3311](D), OPINION NO. 71-444 (JEFF MIXON)